Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The office action is being examined in response to the application filed by the applicant on December 16, 2019.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In ¶0001, (8), contains a grammatical error "performs" and should be corrected to “perform” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
In ¶0012 (9); the disclosed acronym “UI” should have been properly introduced and defined in the previously stated paragraph instead of ¶0024, before being abbreviated, according to MPEP § 2111.01.
In ¶0016 (10); the improperly disclosed acronym “SQL” was not properly defined before being abbreviated, according to MPEP § 2111.01.
In ¶0019 “HD environment” is not properly defined as it can be misinterpreted by “High Definition” or “High Density” “environment”. Such correction is required in 
In ¶0020 (3); the improperly disclosed acronym “SCM” was not properly defined before being abbreviated, according to MPEP § 2111.01.
In ¶0034, (8), contains a grammatical error in the premise "…who added the queue item though…” and should be corrected to “…who added the queue item through…” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities: 
The grammatical error “perform check a category…” in claim 2 should be “perform a category check…” according to MPEP 608.01(m). A suggestion to overcome the objection is to change “perform check a category” to “perform a category check”.
The term "non-transient computer readable medium" in claim 15 is objected to because of the word "transient" should be "transitory" according to MPEP 2106.03. A suggestion to overcome the objection is to change "non-transient" to "non-transitory".	
Appropriate correction is required.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 8 and 15 are rejected under 35 U.S.C. 101. Firstly, Step 1: the claimed invention falls under statutory categories of a machine, a process, and an article of manufacture. However, Step 2A Prong 1: because the claims recites a system, method and a non-transient computer readable medium to provide a portal to a user to allow the user to input information to a form or to allow the user to upload a document; store information associated with the form or uploaded document in a queue; read the stored information and gathering related information from other systems; receive the validated and/or corrected data and perform a task using the validated and/or corrected data; and update a business system based on the performed task.

These limitations, describe a method and a system for identifying and categorizing user information to efficiently automate and process computer file attachments. Thus, these limitations are directed to the abstract idea of methods of organizing human activity in the form of engaging in commercial or legal interactions by evaluating business user’s information to manage a business such as Information Technology (IT), banks, healthcare businesses, etc. As disclosed in the specification, this invention allows determining a document category to correct and validate user information with little or no oversight of an administrative user. Thus, it represents a certain method of organizing human activities by performing associated tasks associated with the information that robot(s) gathers to facilitate, present the results to the user and update a business system.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of non-transient computer readable medium; one or more processors; a portal; a memory, and the unattended robot, individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely generally linking to the technology of data processing for commercial and/or professional purposes with content management systems and office automation and that is not functionally related to the claimed process other than a recitation to intended use or filed of use (MPEP 

Step 2B: For claims 1, 8 and 15, these claims include additional elements mentioned above, recited as an unattended robot, a portal, etc., this is not sufficient to amount for significantly more than the judicial exception due to not being more than generically recited computer device and a business system updated by the non-transient computer comprising of one or more processors. These are used to be instructed and perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, 9-14 and 16 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of Claims 2, 9 and 16: perform check a category of a form or uploaded file and bypass validation of data of the form or uploaded file based on the checked category. Claims 3, 10 and 17: performs a confidence check on the gathered data to determine whether validation of gathered data is required; Claims 4, 11 and 18 (directed to claims 3, 10 and 17): performed on the gathered data based on a category of the uploaded file; Claims 5, 12 (directed to claim 10) and 19: perform send a user an indication that a job is active based on the job being picked up by the unattended robot; Claims 6, 13 and 20: further describes the abstract idea of the portal system and its users. Therefore, the claims remain rejected under 101. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 8-14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Bednar (U.S. Pub. No. 20080077990 A1) in view of Evanitsky (U.S. Pub. No. 20100235305 A1).
Regarding claim 1, 8 and 15: 
Bednar teaches:
one or more processors; (“The computer system 90 comprises a processor 91” ¶0063; Fig 5 (91))
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to perform: (“…and memory devices 94 and 95 each coupled to the processor 91… Either or both memory devices 94 and 95…may comprise the algorithms of FIGS. 2-4 and may be used as a computer usable medium (or a computer readable medium or a program storage device) having a computer readable program code embodied therein and/or having other data stored therein, wherein the computer readable program code comprises the computer code 97.” ¶0063; Fig 5 (91, 94, 95))
provide a portal to a user to allow the user to input information to a form or to allow the user to upload a document (“In step 65, a user (e.g., a requester, a supplier, etc) initiates a file attachment upload from a first terminal to a first computing apparatus (e.g., from a terminal 8 a to computing apparatus 5 a, from terminal 8 b to a computing apparatus 5 b)” ¶0062; Fig 1 (5a, 5b, 8a, 8b); Fig 4 (65))
store information associated with the form or uploaded document in a queue; “…computer file attachments to computing apparatus 5 a for storage in database 15 a (i.e., if the computer file attachments comprise a file type on list 11 a and/or 11 b of acceptable file types as described, supra). Copies of the uploaded computer file attachments in database 15 a may be automatically retrieved and transferred by bridge software application 28 to database 15 b” ¶0033; Fig 1 (11a); Fig 4 (67, 68)) Examiner note: A “queue” is being interpreted as a “configurable list” or “list 11”.
read the stored information by an unattended robot and gathering related information from other systems; (“In step 34, a file extension (i.e. the file type) is compared to the configurable list of acceptable file types generated in step 30” ¶0054; Fig 2 (34)) Examiner Note: Step 30 consists of a generated, “configurable list” of the acceptable computer file types.
Bednar does not explicitly teach the following limitations:
provide by the unattended robot the gathered related information to be validated and/or corrected (“If in step 36, it is determined if that a match is not found (i.e., the file extension is not on the configurable list) then in step 38 an error message is generated and transmitted to the user.” ¶0056; Fig 2 (36, 38)). However, Evanitsky teaches: “…on the interface 200 allows the user to review documents classified by the DSG and select specific documents to view information such as the document image, the document classification, and any metadata extracted from the document(s). The customer may verify any of the above-listed information and/or correct any errors made by the DSG during processing. ¶0022; Fig 2 (230) Examiner Note: The “document services grid” or DSG can extract the information needed and leave it in a repository found in “Review Folder 230” for a user to verify and correct.
receive the validated and/or corrected data and perform a task using the validated and/or corrected data; and (“In step 40, the user is given a choice to upload another computer file attachment. If In step 40, the user chooses to upload another computer file attachment then step 31 is repeated. If In step 40, the user does not choose to upload another computer file attachment then the process terminates in step 44.” ¶0056; Fig 2 (42,44)) However, Evanitsky further teaches: “In this manner, the DSG is re-trained with verified and/or corrected information relating to specific documents and/or classifications of documents” ¶0022 Examiner Note: The executed task done by the robot or bot is being interpreted as a “re-training” to learn the verified and/or corrected data to extract the information correctly.
Bednar by providing the performing task with validated or corrected data with Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004). 
Bednar further teaches:
update a business system by the unattended robot based on the performed task. (“The file attachment created by the requester on computing apparatus 5 a is now available to a supplier on computing apparatus 5 b.” ¶0037) Examiner note: The “business system” is being interpreted as the continuity and feedback a supplier needs to be up to date when receiving the file attachment on the other end, under his/her “review and notifications” folders. 

Regarding claim 2, 9 and 16:
The combination of Bednar and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Bednar further teaches:
The system of claim 1 wherein the one or more processors perform check a category of a form or uploaded file and bypass validation of data of the form or uploaded file based on the checked category. (“In step 30, computer file types (i.e., for computer file attachments) that are at low risk of contracting computer viruses (e.g., .doc, .pdf, .lwp, .123,.xls, .ppt, zip, .html, .htm, .txt, text .csv, and .rtf, etc) are determined and a configurable list of acceptable (i.e., low risk) computer file types is generated. The configurable list is stored in computing system 4 a and/or 4 b…In step 34, a file extension (i.e. the file type) is compared to the configurable list of acceptable file types generated in step 30. In step 36, it is determined if a match is found (i.e., the file extension is on the configurable list).” ¶0054; Fig 2 (30, 34))
Bednar does not explicitly teach “bypass validation of data of the form or uploaded file based on the checked category.” However, Evanitsky teaches: “The customer may verify the classification of the document and/or the data from the document and, further, make corresponding modifications. Further, the DSG is self-learning in that each successful classification and extraction related to a processed document enables the DSG to accumulate a so-called “knowledge-base” of documents specific to the customer's preferences and/or business. In this way, the DSG learns with each document classified, whether successfully or unsuccessfully and subsequently verified and/or modified. That is, once a document or document type has been verified, subsequent documents of the same or substantially similar type may not require verification by the customer thereafter” ¶0022 Examiner Note: The validation “bypass” is being interpreted and considered after the machine, such as a DSG which deep learns the classifications well enough to not require validation in the future.
        It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bednar by bypassing validation data of based on a check category with Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004). 

Regarding claim 3, 10 and 17:
The combination of Bednar and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Bednar remains silent on teaching the following limitation, but Evanitsky further teaches:
The system of claim 1 wherein the one or more processors performs a confidence check on the gathered data to determine whether validation of gathered data is required. (“The DSG is adapted to monitor and analyze its own classification success rate as well as the behavior of customers. In this way, the DSG intelligently and dynamically provides recommendations to the customer related to modifying and improving the customer's work practices. Specifically, the DSG monitors for process maturity indicators such as, for example, multiple users looking at the same document, multiple documents that are similar, and common metadata across a set of documents. As the customer moves up the maturity curve, the DSG suggests process simplifications and/or improved ways of doing business to achieve greater process maturity.” ¶0016; Fig 1 (500); “Opening or selecting the in-basket 220 reveals information such as a listing of documents currently being classified and document status (e.g., “finished”, “review”, etc.). Opening or selecting a review folder 230 on the interface 200 allows the user to review documents classified by the DSG and select specific documents to view information such as the document image, the document classification, and any metadata extracted from the document(s)” ¶0022; Fig 2 (220, 230); Examiner note: According to the applicant specifications a “confidence check or test” classifies the information as “high” when 
      It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bednar by providing confidence check on the gathered data to determine the requirement of data validation with Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004). 

Regarding claim 4, 11 and 18:
The combination of Bednar and Evanitsky, as shown in the rejection above, discloses the limitations of claim 3.
Bednar remains silent on teaching the following limitation, but Evanitsky further teaches:
The system of claim 3 wherein the confidence check is performed on the gathered data based on a category of the uploaded file. (“Opening or selecting the in-basket 220 reveals information such as a listing of documents currently being classified and document status (e.g., “finished”, “review”, etc.). Opening or selecting a review folder 230 on the interface 200 allows the user to review documents classified by the DSG and select specific documents to view information such as the document image, the document classification, and any metadata extracted from the document(s)…In this way, the DSG learns with each document classified, whether successfully or unsuccessfully and subsequently verified and/or modified. That is, once a document or document type has been verified, subsequent documents of the same or substantially similar type may not require verification by the customer thereafter” ¶0022, Fig 2 (220, 230))
       It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bednar providing categories for uploaded files to incorporate in the gathered data with Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004). 

Regarding claim 5, 12 and 19:
The combination of Bednar and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Bednar remains silent on teaching the following limitation, but Evanitsky further teaches:
The system of claim 1 wherein the one or more processors perform send a user an indication that a job is active based on the job being picked up by the unattended robot. (“Further, the customer is able to arrange for notifications related to their documents and/or the industry in which the customer's business operates. A notifications folder 240 on the customer interface 200 may be selected to view notifications to which the customer has subscribed and/or produced. Customer notifications may include, for example, reminders, compliance information, reports, work process information, alerts from user to user regarding responsibility for work flow steps, information updates (e.g., from an RSS feed or a Mashup), and the like.” ¶0024; Fig 2 (230, 240))
       It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bednar providing the alert or notification of active jobs done by the unattended robot with Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004). 

Regarding claim 6, 13 and 20:
The combination of Bednar and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Bednar further teaches the following limitation:
The system of claim 1 wherein the user is a business user and not an administrative user. (“In step 31, a user (e.g., a requester) initiates a file attachment upload from terminal 8 a to computing apparatus 5 a. Alternatively (in step 31), a user (e.g., a supplier) may initiate a file attachment upload from terminal 8 b to computing apparatus 5 b.” ¶0054) Examiner note: Due to the fact that is optional to have a “requester” being interpreted as “business user”  or a 
Furthermore, Evanitsky teaches: “As referenced herein, the term “customer” may refer to one or more users of the service operating under a common subscription to the service. That is, a customer may be one or more users working or owning the same business for which the service is being provided (e.g., partners, owners, employees, etc.” ¶0017 Examiner note: Due to the fact that the user needs to be subscribed in order to participate as a “business user” or a “administrative user”, then it applies that it can only be a “business user” if the primary user decides to do so.
       It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bednar to exclude an administrative user and allow a business user with Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004). 

Regarding claim 7 and 14:
The combination of Bednar and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Bednar remains silent on teaching the following limitation, but Evanitsky further teaches:
The system of claim 1 wherein the gathered provided information to be validated is sent to the user for validation and/or correction. (“For example, if the processing software application is unable to extract data from a document and/or classify the document with certainty, the customer is alerted through the review folder 230”.¶0022; Fig 2 (230); “Further, the customer is able to arrange for notifications related to their documents and/or the industry in which the customer's business operates. A notifications folder 240 on the customer interface 200 may be selected to view notifications to which the customer has subscribed and/or produced. Customer notifications may include, for example, reminders, compliance information, reports, work process information, alerts from user to user regarding responsibility for work flow steps, information updates (e.g., from an RSS feed or a Mashup), and the like.” ¶0024; Fig 2 (240))
      It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bednar providing information to the user for validation and correction with Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004).

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adari (U.S. Pub. No. 20180268477 A1) is pertinent because it “relates to computing machines. In particular, the present disclosure discloses a system and a method for creating 
Adluri (U.S. Pub. No.  20200076612 A1) is pertinent because it is “directed to systems and methods for digital or electronic document signing. The systems and methods of the present disclosure allow for uploading and signing of one or more electronic documents, e.g., by multiple users or participants.”
Camargo (U.S. Pub. No. 20180005143 A1) is pertinent because “Techniques described herein enable such users to more easily access, for example, rental property information through an application or through a webpage portal that is associated with a monitoring system of the rental property.”
Cooper (U.S. Pub. No. 20110066643 A1) is pertinent because it is “A method and system may allow inputting data into a database of financial information from multinational sources (e.g., in the form of documents), and searching over that data. One agent may add or upload a document relating to a corporation, metadata for the document may be generated, and another agent may validate the metadata or the document. Based on the document type, the document may be divided into portions and tagged.”
Ghatage (App. No. AU 2019203697 A1) is pertinent because it is “relates to the field of automated intelligent data extraction, and more particularly, it relates to techniques for validating electronically processed data based on intelligently extracted data from varying types of paper documents.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687